Exhibit 10.49

 

Form of RSA for Officers other than Executive Officers

 

THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK AWARD

 

You have been granted restricted shares of Common Stock of Theravance, Inc. (the
“Company”) on the following terms:

 

 

Name of Recipient:

 

«Name»

 

 

 

 

 

Total Number of Shares Granted:

 

«TotalShares»

 

 

 

 

 

Date of Grant:

 

«DateGrant»

 

Vesting Schedule:

 

Vesting of the shares is dependent upon continuous service as an employee or
consultant of the Company, a Parent, a Subsidiary or an Affiliate (“Service”)
throughout the vesting period.  The shares will vest as follows:  «X»% on
<<InitialVestDate>>; [«Y»% on <<SecondVestDate>>;] and an additional «Z»% on the
final day of each 3-month period thereafter, provided that you remain in
continuous Service through such date.

 

You and the Company agree that these shares are granted under and governed by
the terms and conditions of the Theravance, Inc. 2004 Equity Incentive Plan (the
“Plan”) and of the Agreement that is attached to and made a part of this
document.  Capitalized terms not defined herein have the meaning ascribed to
such terms in the Plan.

 

You further agree that the Company may deliver by email all documents relating
to the Plan or this award (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements).  You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company.  If the Company
posts these documents on a web site, it will notify you by email.

 

You agree to cover the applicable withholding taxes as set forth more fully
herein.  In connection with your receipt of these shares, you are simultaneously
entering into a trading arrangement that complies with the requirements of Rule
10b5-1(c)(1) under the Securities Exchange Act of 1934 (a “10b5-1 Plan”).  As of
the date of the Agreement, you are not aware of any material nonpublic
information concerning the Company or its securities, or, as of the date any
sales are effected pursuant to the 10b5-1 Plan, you will not effect such sales
on the basis of material nonpublic information about the securities or the
Company of which you were aware at the time you entered into the Agreement.

 

--------------------------------------------------------------------------------


 

Form of RSA for Officers other than Executive Officers

 

THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN:
RESTRICTED STOCK AGREEMENT

 

Payment for Shares

 

The shares have been awarded to you in consideration of your past service to the
Company and no payment is required for the shares that you are receiving, except
for satisfying any withholding taxes that may be due as a result of the grant of
this award or the vesting or transfer of the shares.

 

 

 

Transfer

 

On the terms and conditions set forth in the Notice of Restricted Stock Award
and this Agreement, the Company agrees to transfer to you the number of shares
of its Common Stock set forth in the Notice of Restricted Stock Award.

 

 

 

Vesting

 

The shares will vest as shown in the Notice of Restricted Stock Award.

 

 

 

 

 

The shares are eligible for vesting acceleration under the Company’s Change in
Control Severance Plan and 2009 Change in Control Severance Plan (each, a
“Severance Plan”) to the extent you are eligible to participate in either such
Severance Plan.

 

 

 

 

 

No additional shares vest after your Service has terminated for any reason,
except as set forth in the Notice of Restricted Stock Award, in this Agreement
or, to the extent you are eligible to participate in a Severance Plan, in a
Severance Plan.

 

 

 

 

 

It is intended that vesting in the shares is commensurate with a full-time work
schedule. For possible adjustments that may be made by the Company, see the
Section below entitled “Leaves of Absence and Part-Time Work.”

 

 

 

Shares Restricted

 

Unvested shares will be considered “Restricted Shares.”

 

 

 

 

 

You may not sell, transfer, pledge or otherwise dispose of any Restricted Shares
without the written consent of the Company, except as provided in the next
sentence. You may transfer Restricted Shares to your spouse, children or
grandchildren or to a trust established by you for the benefit of yourself or
your spouse, children or grandchildren. However, a transferee of Restricted
Shares must agree in writing on a form prescribed by the Company to be bound by
all provisions of this Agreement.

 

 

 

Forfeiture

 

If your Service terminates for any reason, then your shares will be forfeited to
the extent that they have not vested before the termination date and do not vest
as a result of the termination. This means that the

 

--------------------------------------------------------------------------------


 

 

 

Restricted Shares will revert to the Company. You receive no payment for
Restricted Shares that are forfeited. The Company determines when your Service
terminates for this purpose.

 

 

 

Leaves of Absence and Part-Time Work

 

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing. If your leave of absence (other than a
military leave) lasts for more than 6 months, then vesting will be suspended on
the day that is 6 months and 1 day after the leave of absence began. Vesting
will resume effective as of the second vesting date after you return from leave
of absence provided you have worked at least one day during that vesting period.

 

 

 

 

 

In the case of all leaves, your Service terminates when the approved leave ends,
unless you immediately return to active work.

 

 

 

 

 

If you and the Company agree to a reduction in your scheduled work hours, then
the Company reserves the right to modify the rate at which the shares vest, so
that the rate of vesting is commensurate with your reduced work schedule. Any
such adjustment shall be consistent with the Company’s policies for part-time or
reduced work schedules or shall be pursuant to the terms of an agreement between
you and the Company pertaining to your reduced work schedule.

 

 

 

 

 

The Company shall not be required to adjust any vesting schedule pursuant to
this subsection.

 

 

 

Stock Certificates

 

The Restricted Shares are issued in book-entry form, registered in your name,
and held in escrow at the Company’s designated brokerage pending the date on
which shares vest. After shares vest, the Company will release from escrow the
number of shares of Common Stock representing your vested shares, registered in
your name or in the name of your legal representatives, beneficiaries or heirs,
as the case may be.

 

 

 

Voting Rights

 

You may vote your shares even before they vest.

 

 

 

Dividend Rights

 

Any cash dividends distributed with respect to Restricted Shares shall be
subject to the same terms and conditions as apply to the Restricted Shares to
which they relate and shall be paid to you (less all applicable withholding
taxes) promptly upon vesting.

 

 

 

Withholding Taxes

 

No shares will be released to you unless you have made arrangements acceptable
to the Company to pay any withholding taxes that may be due as a result of this
award or the vesting of the shares. Prior to the relevant taxable event, you
shall pay or make adequate arrangements satisfactory to the Company to satisfy
all withholding obligations for applicable taxes.

 

2

--------------------------------------------------------------------------------


 

 

 

You authorize the Company to instruct the broker whom it has selected for this
purpose to sell a number of shares of Common Stock to be released to you upon
the vesting of your Restricted Shares or a lesser number necessary to meet tax
withholding obligations. Such sales shall be effected at a market price
following the date that the Restricted Shares vest.

 

 

 

 

 

You acknowledge that the proceeds of any such sale may not be sufficient to
satisfy your withholding obligations. To the extent the proceeds from such sale
are insufficient to cover the taxes due, the Company may in its discretion (a)
withhold the balance of all applicable taxes legally payable by you from your
wages or other cash compensation paid to you by the Company and/or (b) withhold
in shares of Common Stock, provided that the Company only withholds an amount of
shares not in excess of the amount necessary to satisfy the minimum withholding
amount. The fair market value of withheld shares, determined as of the date
taxes otherwise would have been withheld in cash, will be applied against the
withholding taxes. Even if the Company satisfies the obligation for taxes by
withholding a number of shares of Common Stock as described above, you will be
deemed to have received the full number of shares released from restrictions,
including the number of shares sold or withheld to satisfy tax withholding
obligations.

 

3

--------------------------------------------------------------------------------


 

Rule 10b5-1 Plan

 

You acknowledge that the instruction to the broker to sell in the foregoing
section is intended to comply with the requirements of Rule 10b5-1(c)(1)(i)(B)
under the Securities Exchange Act of 1934 (the “Exchange Act”), and to be
interpreted to comply with the requirements of Rule 10b5-1(c)(1) under the
Exchange Act (a “10b5-1 Plan”). This 10b5-1 Plan is adopted to be effective as
of the first date on which Restricted Shares vest. This 10b5-1 Plan is being
adopted to permit you to sell a number of shares to be released to you upon the
vesting of Restricted Shares sufficient to pay withholding taxes that become due
as a result of this award or the vesting of the Restricted Shares or, if you
elect within thirty days following notification via the broker whom the Company
has selected for this purpose of your restricted stock award, to permit you to
sell all of the vested Restricted Shares. You hereby appoint the Company as your
agent and attorney-in-fact to instruct the broker with respect to the number of
shares to be sold under this 10b5-1 Plan.

 

 

 

 

 

You hereby authorize the broker to sell the number of shares of Common Stock
determined as set forth above and acknowledge that the broker is under no
obligation to arrange for such sale at any particular price. You acknowledge
that the broker may aggregate your sales with sales occurring on the same day
that are effected on behalf of other Company employees pursuant to sales of
shares vesting under Company options, restricted stock awards or restricted
stock unit awards and your proceeds will be based on a blended price for all
such sales. You acknowledge that you will be responsible for all brokerage fees
and other costs of sale, and you agree to indemnify and hold the Company
harmless from any losses, costs, damages, or expenses relating to any such sale.
You acknowledge that it may not be possible to sell Common Stock during the term
of this 10b5-1 Plan due to (a) a legal or contractual restriction applicable to
you or to the broker, (b) a market disruption, (c) rules governing order
execution priority on the Nasdaq Global Market, (d) a sale effected pursuant to
this 10b5-1 Plan that fails to comply (or in the reasonable opinion of the
broker’s counsel is likely not to comply) with Rule 144 under the Securities Act
of 1933, if applicable, or (e) if the Company determines that sales may not be
effected under this 10b5-1 Plan. You acknowledge that this 10b5-1 Plan is
subject to the terms of any policy adopted now or hereafter by the Company
governing the adoption or administration of 10b5-1 plans.

 

4

--------------------------------------------------------------------------------


 

Restrictions on Resale

 

You agree not to sell any shares at a time when applicable laws, regulations,
Company policies (including the Company’s Insider Trading Policy, a copy of
which can be found on the Company’s intranet) or an agreement between the
Company and its underwriters prohibit a sale. This restriction will apply as
long as your Service continues and for such period of time after the termination
of your Service as the Company may specify.

 

 

 

No Retention Rights

 

Your award or this Agreement does not give you the right to be employed or
retained by the Company, a Parent, a Subsidiary or an Affiliate in any capacity.
The Company and its Parent, Subsidiaries and Affiliates reserve the right to
terminate your Service at any time, with or without cause.

 

 

 

Additional or Exchanged Securities and Property

 

In the event of a merger or consolidation of the Company with or into another
entity, any other corporate reorganization, a stock split, the declaration of a
stock dividend, the declaration of an extraordinary dividend payable in a form
other than stock, a spin-off, a recapitalization or a similar transaction
affecting the Company’s outstanding Common Stock, any securities or other
property (including cash or cash equivalents) that are by reason of such
transaction exchanged for, or distributed with respect to, any Restricted Shares
shall be subject to the same terms and conditions (including, without
limitation, vesting and forfeiture) as are applicable to the Restricted Shares
under this Agreement and the Plan. Appropriate adjustments to reflect the
exchange or distribution of such securities or property shall be made to the
number and/or class of the Restricted Shares.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this award. Any prior agreements, commitments or
negotiations concerning this award are superseded. This Agreement may be amended
only by another written agreement between the parties.

 

BY ACCEPTING THIS RESTRICTED STOCK AWARD, YOU AGREE TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

5

--------------------------------------------------------------------------------